Case 3:15-cv-00174-JHM-CHL Document 156 Filed 12/13/18 Page 1 of 2 PageID #: 1310




                            IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY
                                    LOUISVILLE DIVISION

                                        ELECTRONICALLY FILED

  LEROY PHILLIP MITCHELL p/k/a Prince              )
  Phillip Mitchell and d/b/a HOT STUFF             )
  PUBLISHING COMPANY,                              )
                                                   )
                          Plaintiff,               )
                                                   )   CIVIL ACTION NO. 3:15-cv-00174-JHM-CHL
         v.                                        )
                                                   )
  CAPITOL RECORDS, LLC, ANDRE                      )
  ROMELLE YOUNG, p/k/a Dr. Dre, d/b/a              )
  N.W.A, LORENZO JERALD                            )
  PATTERSON, p/k/a MC Ren d/b/a N.W.A.             )
                                                   )
                          Defendants.              )


                                 AGREED ORDER OF DISMISSAL

         By agreement of the parties, Plaintiff Leroy Phillip Mitchell p/k/a Prince Phillip Mitchell

  and d/b/a Hot Stuff Publishing Company (“Plaintiff”) and Defendants Capitol Records, LLC and

  Andre Romelle Young p/k/a Dr. Dre (collectively, “Defendants”), and the Court being otherwise

  sufficiently advised;

         IT IS HEREBY ORDERED that Plaintiff’s Complaint against Defendants is

  DISMISSED WITH PREJUDICE.

         This is a final Judgment, there being no just cause for delay in its entry.

         SO ORDERED this                  day of                       , 2018.
Case 3:15-cv-00174-JHM-CHL Document 156 Filed 12/13/18 Page 2 of 2 PageID #: 1311




  Have Seen and Agreed:



  /s/ Miles R. Harrison
  Steven M. Crawford
  Cory J. Skolnick
  Miles R. Harrison
  FROST BROWN TODD, LLC
  400 West Market Street, 32nd Floor
  Louisville, KY 40202
  (502) 589-5400
  (502) 581-1087 (fax)
  cskolnick@fbtlaw.com
  scrawford@fbtlaw.com
  mharrison@fbtlaw.com

  Andre J. Correale (pro hac vice)
  FROST BROWN TODD, LLC
  201 N. Illinois Street, Suite 1900
  P.O. Box 44961
  Indianapolis, IN 46244

  Counsel for Defendants,
  Capitol Records, LLC, and
  Andre Romelle Young p/k/a Dr. Dre



  /s/ Michael F. Sutton (with permission)
  Michael F. Sutton
  Tracey Clemmons Smith
  Caitlin L. McQueen
  Gwin Steinmetz & Baird, PLLC
  401 West Main Street, Ste. 1000
  Louisville, KY 40202
  msutton@gsblegal.com
  tcsmith@gsblegal.com
  cmcqueen@gsblegal.com

  Counsel for Plaintiff, Leroy Mitchell,
  p/k/a Prince Phillip Mitchell and d/b/a
  Hot Stuff Publishing Company

  0131397.0626408 4829-1531-2762v1




                                            2
